SPEER, J.
The point is not raised in the plaintiff in error’s motion for rehearing, but it has come to our attention that the writ was improvidently granted, since the judgment complained of is not a final judgment so as to give the Supreme Court jurisdiction.
It is well settled that the judgment of the trial court upon a plea of privilege is not that final judgment which will give the Supreme Court jurisdiction upon a writ of error. Lowry v. Stdte (Tex. Com. App.) 258 S. W. 471, and authorities cited.
We therefore recommend that the opinion [17 S.W.(2d) 779] heretofore rendered in this case be withdrawn and that the writ, of error heretofore granted be dismissed.